UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 96-60195
                          Summary Calendar


                   SHIRLEY GULLEY, Individually
         and as Surviving Heir of Mark A. Jones, Deceased,

                                               Plaintiff-Appellant,


                               VERSUS


   YOUTHA YOU FOWLER, Estate of; MAYFLOWER TRANSIT INC., doing
business as Aero-Mayflower Transit Company Inc.; JOHN DOE, 1-10,

                                               Defendants-Appellees.




           Appeal from the United States District Court
             For the Northern District of Mississippi
                           (1:95-CV-54GR)
                          October 24, 1996
Before JONES, DEMOSS and PARKER, Circuit Judges:


PER CURIAM:*

      Plaintiff-Appellant, Shirley Gulley, appeals from the district

court’s grant of summary judgment for defendants.    We affirm.

      Plaintiff’s deceased, Mark A. Jones, who was employed as a



  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
temporary laborer to assist a truck driver in loading and unloading

the truck, died of carbon monoxide poisoning while sleeping in

defendant’s tractor trailer rig.         The district court granted

defendant’s motion for summary judgment, holding that Gulley’s

exclusive   remedy   for   Jones’s   death   is   under   state   workers’

compensation law, following this Circuit’s law set out in White v.

Excaliber Ins. Co., 599 F.2d 50 (5th Cir. 1979), cert. denied, 444
U.S. 965 (1979).     We affirm that decision for essentially the

reasons set out in the district court’s opinion. Gulley v. Fowler,

Civil Action No. 1:95cv54GR (S.D.Miss. Feb. 23, 1996).

     AFFIRMED.